COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of S.R.H., Child

Appellate case number:      01-15-00714-CV

Trial court case number:    2013-04271J

Trial court:                315th District Court of Harris County

       This appeal involves the termination of the parent-child relationship. This Court,
therefore, is required to bring the appeal to final disposition within 180 days of the date
the notice of appeal was filed—August 17, 2015 here, making the compliance deadline
February 12, 2016—so far as reasonably possible. See TEX. R. JUD. ADMIN. 6.2,
reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (West Supp. 2014).
       The record was completed by September 8, 2015, making appellant’s brief due to
be filed in this Court by September 28, 2015. On October 15, 2015, the Clerk of this
Court notified appellant’s appointed counsel, Lana Shadwick, that the brief was late.
Appellant, however, has not timely filed a brief or extension of time in this appeal.
       Accordingly, appellant is ORDERED to file the appellant’s brief no later than
Tuesday, November 3, 2015, or the Court will refer the matter to the trial court to
determine whether appellant still wishes to pursue his appeal and whether
substitute counsel should be appointed. See TEX. FAM. CODE ANN. § 107.016(2)
(West Supp. 2014) (providing appointed counsel must continue to serve until appeal is
exhausted or waived, or attorney is relieved of her duties and replaced by court).

       It is so ORDERED.

Judge’s signature:   /s/ Laura Carter Higley
                      Acting individually      Acting for the Court

Date: October 26, 2015